DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “a noise detection unit to determine device noise generated in the device and to determine a change in a modulation and coding scheme (MCS) index value due to the device noise generated in the device; a signal-to-noise ratio (SNR) monitoring unit to determine that an SNR value associated with the wireless network connection falls below a threshold due to the device noise; and a control unit to modify the feedback RSSI value upon determining that the SNR value falls below the threshold and transmit the modified feedback RSSI value to the access point via the transceiver”, in combination with the rest of claim limitations of claim 1.
Dependent claims 2-5 are allowed based on the same reasons by virtue of their dependency of independent claim 1.
Independent Claim 6 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “determine a change in the MCS index value due to device noise generated in the device based on the monitoring; generate a reduced feedback received signal strength indicator (RSSI) value corresponding to the device noise”, in combination with the rest of claim limitations of claim 6.
Dependent claims 7-10 are allowed based on the same reasons by virtue of their dependency of independent claim 6.
Independent Claim 11 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “determine a change in a modulation and coding scheme (MCS) index value associated with the wireless network connection due to device noise generated in the device; retrieve a signal-to-noise ratio (SNR) value of the wireless network connection corresponding to the changed MCS index value; determine that the SNR value is reduced from a first value to a second value due to an increase in the device noise in the device; generate a reduced feedback received signal strength indicator (RSSI) value to maintain the SNR value at the first value”, in combination with the rest of claim limitations of claim 11.
Dependent claims 12-15 are allowed based on the same reasons by virtue of their dependency of independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461